As filed with the Securities and Exchange Commission on April 16, 2010 Registration Nos. 2-80896 and 811-03623 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 60 X and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 63 X (Check appropriate box or boxes) THE PRUDENTIAL SERIES FUND (Exact Name of Registrant) GATEWAY CENTER THREE NEWARK, NEW JERSEY 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Deborah A. Docs, Secretary The Prudential SeriesFund Gateway Center Three, 100 Mulberry Street, Newark, New Jersey 07102 (Name and Address of Agent for Service) Copy to: Christopher E. Palmer,Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate box): oimmediately upon filing pursuant to paragraph (b) Xon May 1, 2010 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) oon () pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oon () pursuant to paragraph (a)(2)of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Prudential Series Fund PROSPECTUS May 1, 2010 Conservative Balanced Portfolio (Class I Shares) Diversified Bond Portfolio (Class I Shares) Equity Portfolio (Class I Shares and Class II Shares) Flexible Managed Portfolio (Class I Shares) Global Portfolio (Class I Shares) Government Income Portfolio (Class I Shares) High Yield Bond Portfolio (Class I Shares) Jennison Portfolio (Class I Shares and Class II Shares) Jennison 20/20 Focus Portfolio (Class I Shares and Class II Shares) Money Market Portfolio (Class I Shares) Natural Resources Portfolio (Class I Shares and Class II Shares) Small Capitalization Stock Portfolio (Class I Shares) Stock Index Portfolio (Class I Shares) Value Portfolio (Class I Shares and Class II Shares) SP International Growth Portfolio (Class I Shares and Class II Shares) SP International Value Portfolio (Class I Shares) SP Prudential U.S. Emerging Growth Portfolio (Class I Shares and Class II Shares) SP Small Cap Value Portfolio (Class I Shares) SP Growth Asset Allocation Portfolio (Class I Shares) The Fund is an investment vehicle for life insurance companies ("Participating Insurance Companies") writing variable annuity contracts and variable life insurance policies the ("Contracts"). Each variable annuity contract and variable life insurance policy involves fees and expenses not described in this Prospectus. Please read the Prospectus for the variable annuity contract or variable life insurance policy for information regarding the contract or policy, including its fees and expenses. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents 4 SUMMARY: CONSERVATIVE BALANCED PORTFOLIO 7 SUMMARY: DIVERSIFIED BOND PORTFOLIO 10 SUMMARY: EQUITY PORTFOLIO 13 SUMMARY: FLEXIBLE MANAGED PORTFOLIO 16 SUMMARY: GLOBAL PORTFOLIO 20 SUMMARY: GOVERNMENT INCOME PORTFOLIO 23 SUMMARY: HIGH YIELD BOND PORTFOLIO 26 SUMMARY: JENNISON PORTFOLIO 29 SUMMARY: JENNISON 20/20 FOCUS PORTFOLIO 32 SUMMARY: MONEY MARKET PORTFOLIO 34 SUMMARY: NATURAL RESOURCES PORTFOLIO 37 SUMMARY: SMALL CAPITALIZATION STOCK PORTFOLIO 40 SUMMARY: STOCK INDEX PORTFOLIO 42 SUMMARY: VALUE PORTFOLIO 45 SUMMARY: SP INTERNATIONAL GROWTH PORTFOLIO 48 SUMMARY: SP INTERNATIONAL VALUE PORTFOLIO 51 SUMMARY: SP PRUDENTIAL U.S. EMERGING GROWTH PORTFOLIO 54 SUMMARY: SP SMALL CAP VALUE PORTFOLIO 57 SUMMARY: SP GROWTH ASSET ALLOCATION PORTFOLIO 61 ABOUT THE FUND 62 PRINCIPAL RISKS 66 MORE DETAILED INFORMATION ON HOW THE PORTFOLIOS INVEST 88 MORE DETAILED INFORMATION ABOUT OTHER INVESTMENTS & STRATEGIES USED BY THE PORTFOLIOS 92 HOW THE FUND IS MANAGED 105 HOW TO BUY AND SELL SHARES OF THE PORTFOLIOS 110 OTHER INFORMATION 111 FINANCIAL HIGHLIGHTS 125 GLOSSARY: BENCHMARKS SUMMARY: CONSERVATIVE BALANCED PORTFOLIO INVESTMENT OBJECTIVE The investment objective of the Portfolio is total investment return consistent with a conservatively managed diversified portfolio. PORTFOLIO FEES AND EXPENSES The table below shows the fees and expenses that you may pay if you invest in shares of the Portfolio. The table does not include Contract charges. Because Contract charges are not included, the total fees and expenses that you will incur will be higher than the fees and expenses set forth in the table. See your Contract prospectus for more information about Contract charges. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class I Shares Management Fees .55% + Distribution (12b-1) Fees None + Other Expenses .04% + Acquired Fund (Portfolio) Fees and Expenses - Total Annual Fund Operating Expenses .59% Example. The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The table does not include Contract charges. Because Contract charges are not included, the total fees and expenses that you will incur will be higher than the fees and expenses set forth in the example. See your Contract prospectus for more information about Contract charges.
